Citation Nr: 1228849	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative medial instability of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2002 rating decision in which the RO, inter alia, granted an increased rating for post-operative medial instability of the left knee, from 10 to 20 percent, as well as granted a separate, 10 percent rating for degenerative arthritis of the left knee.  In September 2002, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in August 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2004.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A March 2010 letter informed him that his hearing was scheduled for April 7, 2010.  However, in correspondence received in April 2010, the Veteran cancelled his hearing request.

In June 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a May 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the October 2001 claim for increase, the Veteran's service connected post-operative medial instability of the left knee has been manifested by no more than moderate subluxation and lateral instability.  

3.  Pertinent to the October 2001 claim for increase, the Veteran's service-connected degenerative arthritis of the left knee has been manifested by extension to at least 10 degrees and flexion to at least 95 degrees, with findings of pain, crepitus, and effusion and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for post-operative medial instability of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2002 letter.

Post rating, a March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A January 2009 letter provided the Veteran with the rating criteria used to evaluate his service-connected disabilities.  After issuance of the March 2006 and January 2009 letters, and opportunity for the Veteran to respond, the May 2012 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of January 2002, November 2002, July 2007, and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal is warranted.  In a June 2008 statement, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  The RO attempted to obtain the Veteran's SSA records in July 2008.  However, in a July 2008 response, the SSA indicated that the Veteran's records had been destroyed and were no longer available.  Hence, the RO has fulfilled its duty to assist the Veteran in obtaining pertinent records, to the extent possible, and no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Each  following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

During a January 2002 VA examination, the Veteran complained of his left knee giving way.  He reported that when he walked, he put more weight on his right knee.  However, he denied receiving any treatment for his left knee.  The Veteran indicated that during flare-ups, he could not sit or climb.  He did not use crutches, a brace, a cane, or corrective shoes.  He reported no dislocation or inflammatory arthritis.  

On examination, the Veteran had pain and easy fatigue in the left knee when he put his full weight on it.  He performed hopping two times.  There was objective evidence of painful motion, mild effusion, and mild instability.  The Veteran had 10 degrees varus laxity and left knee weakness of 4+.  There was tenderness on the lateral and posterior aspect of both knees, the left knee more than the right, but there was no redness or heat.  The Veteran had no functional limitation on standing or walking.  Squatting was limited in the last 15 degrees.  Range of motion testing of the left knee revealed that the Veteran had 0 degrees extension and 130 degrees flexion, with pain at the end stage of flexion.  Lachman and McMurray tests were negative.  The examiner noted that a May 1997 MRI of the left knee had shown tear and degeneration of the posterior horn and body of the medial meniscus, an anterior cruciate ligament (ACL) tear with reconstruction, intact collateral and posterior cruciate ligaments, mild joint effusion, anterior subluxation of the tibia, and degenerative changes of the patellofemoral joint.  A January 2002 x-ray of both knees showed a metallic screw in the epiphysis of the proximal tibia of the right knee.  The Veteran was diagnosed with trauma to the left knee, service-connected with medial meniscal and ACL tear and status post ACL repair in 1991 at the Bronx VA medical center.  He was also found to have traumatic degenerative arthritis of the left knee with mild degenerative arthritis of the femoropatellar joint, effusion, mild subluxation of the left tibia, and 10 degrees varus laxity.  

An October 2002 private treatment note indicates that the Veteran was being treated for post-operative surgery and that he had severe pain in both knees.  

During a November 2002 VA examination, the Veteran complained of experiencing pain and swelling in the lateral aspect of the left knee joint while he slept.  He stated that he could not bend his left knee repeatedly.  He reported using Tylenol with Codeine to treat his left knee pain every other day.  He maintained that he had flare-ups once a month that were precipitated by jumping, running, or climbing stairs.  However, he denied any additional limitation of motion or functional impairment.  The Veteran used a brace when he exercised.  He reported no dislocation or inflammatory arthritis.  

On examination, the Veteran was found to have a stable gait.  There was objective evidence of painful motion, effusion, and mild edema of the left knee.  However, the examiner found no evidence of instability or weakness.  The Veteran did have tenderness of the anterior compartment on the lateral part of the lateral joint line bilaterally.  Valgus stress test was positive.  Range of motion testing of the left knee revealed that the Veteran had 0 degrees extension and 130 degrees flexion, with pain on 130 degrees flexion.  The examiner noted a May 1997 MRI of the left knee that showed an old tear of the medial meniscus, posterior horn, ACL repair with degenerative arthritis, and anterior subluxation of the tibia on the femur.  A January 2002 x-ray of the bilateral knees revealed calcification in the lateral meniscus.  The left knee showed spur on the posterior patella, minimal osteoarthritis of the medial knee joint, and mild degenerative arthritis of the patellotibial joint.  There was a 2 centimeter metallic screw in the epiphysis of the proximal tibia in the left knee.  The Veteran was diagnosed with left knee ACL tear and medial meniscal tear, left knee mild posttraumatic osteoarthritis with mild varus instability, and status post left knee ACL repair and orthopedic screws intact in the proximal tibia.  The examiner reported that the Veteran currently had mild medial laxity of the left knee and also some laxity in the anterior movement.  The Veteran was noted to not be able to carry heavy weights, lift heavy things, walk long distances, or perform repeated bending.  

An April 2003 VA treatment record showed that the Veteran was complaining of left knee pain after a jumping injury earlier in the month.  He reported having a brace in the past, with good relief, and requested a new brace.  An x-ray of the left knee revealed osteoarthritis.  

VA treatment records dated in March 2006 indicate that the Veteran received physical therapy for his knee pain.  The Veteran reported, in pertinent part, that he had pain in the left knee and that sometimes, his left knee would give out.  He stated that his pain would come and go, but that when the pain was present, it was constant at times.  He maintained that exercising would relieve his knee pain.  The physical therapist found that the Veteran had degenerative changes in the left knee with decreased lower extremity strength, decreased medial meniscus flexibility, decreased knee stability, and complaints of knee pain.  

A May 2007 VA treatment record shows that the Veteran received treatment for degenerative joint disease of the knees and knee pain.  

A July 2007 x-ray of the left knee revealed status post knee surgery and degenerative changes present in the patellofemoral articulation.  

During a July 2007 VA examination, the Veteran complained of constant left knee pain, swelling, lack of endurance, and instability that limited him from playing hand ball.  He reported experiencing flare-ups in the left knee that were associated with any type of physical activity, such as walking or going up and down the stairs.  He stated that his left knee pain limited him from doing any daily activity and that he had to favor his left knee due to pain.  

On examination, there was evidence of left knee effusion and pain over the medial compartment upon palpation.  Lachman and anterior drawer tests were positive.  The Veteran was stable in varus and valgus stress.  Range of motion testing of the left knee revealed 0 degrees extension and 125 degrees flexion, with pain from 100 to 125 degrees flexion.  Upon repetitive motion, the Veteran's left knee was compromised with flexion and extension movements, and demonstrated pain, lack of endurance, and weakness.  There was no evidence of gait and functional limitations on standing and walking, abnormal weight bearing, or inflammatory arthritis.  The Veteran was diagnosed with left knee arthritis secondary to ACL deficiency.  The examiner found that the Veteran's left knee presented with additional limitation due to pain, fatigue, weakness, and lack of endurance.  However, there was no additional limitation in range of motion of the left knee.   

A May 2009 x-ray of the bilateral knees reveals mild degenerative changes in the medial aspect of the left knee.  

VA medical records dated from January 2010 to September 2010 show that the Veteran received intermittent treatment for his left knee disability, including physical therapy.  In particular, the Veteran was issued a knee brace for his increased knee pain in January 2010.  In February 2010, he complained of left knee pain that was located anteriorly and was nonradiating.  Examination revealed arthritic bony changes of the left knee with well-healed vertical incision and crepitus of the left knee.  There was no laxity of the bilateral knees, and the Veteran had negative anterior drawer, McMurray's, and Lachman testing.  Range of motion testing of the left knee indicated that the Veteran had 0 degrees extension and 95 degrees flexion.  Physical therapy was recommended for him.  In March 2010, the Veteran reported knee pain and difficulty in negotiating stairs.  He complained of buckling of the left knee and numbness with prolonged standing.  Examination revealed that patella mobility was within normal limits.  The Veteran had negative varus/valgus, Lachman, and anterior/posterior drawer.  There was pain on McMurray's testing.  The Veteran's left knee had 3 degrees extension and 135 degrees flexion.  In September 2010, the Veteran was noted to be wearing a Neoprene sleeve and requested a new one.  He complained of left knee pain that was located anteriorly, was nonradiating, and was aggravated with weight bearing.  He reported occasional episodes of instability.  Examination revealed no effusion or skin changes.  There was mild tenderness to palpation over his midline scar as well as crepitus.  The Veteran had stable varus/valgus and unstable anterior drawer/Lachman testing.  Range of motion testing of the left knee showed that the Veteran had 0 degrees extension and 120 degrees flexion.       

A June 2010 private physical therapy treatment record indicates that the Veteran had a history of numbness in the femoral nerve distribution in the left with weakness at the knee.  The Veteran's left knee had 10 degrees extension and 110 degrees flexion.  Strength testing was 3/5, and all activities of daily living were difficult.  

A July 2010 private treatment record revealed that the Veteran continued to show improvement in his physical therapy program.  His constant left knee pain had decreased to 4/10, and his activities of daily living pain had decreased to 6/10.  The Veteran continued to have difficulty with prolonged positioning, overhead activities, and lifting or carrying more than 10 pounds.  His range of motion was noted to be within functional limits, and his strength had increased slightly to 4/5.  

During an October 2010 VA examination, the Veteran complained of intermittent pain, stiffness, swelling, and locking in the left knee.  He stated that he took Tramadol three times daily to treat his pain, and that this provided some relief.  He reported that during his flare-ups, he experienced increased pain and some additional limitation.  However, the examiner noted that the degree of additional limitation or functional loss during flare-ups could be expressed only by resorting to mere speculation.  The Veteran used an elastic brace for his left knee every day, but was not using it on examination.  He was able to ambulate without assistive devices for up to three or four blocks.  

On examination, there was objective evidence of tenderness at the left knee laterally, but no objective evidence of weakness, excess fatigability, incoordination, ankylosis, leg length discrepancies, or inflammatory arthritis.  Although the Veteran was noted to have a functional gait, he was found to have moderate left knee varus.  Range of motion testing of the left knee revealed 0 degrees extension and 120 degrees flexion, with pain on 120 degrees that increased with repetitive movements.  Upon repetitive motion, the left knee presented with pain and lack of endurance.  However, there was no additional functional limitation or limitation in range of motion of the left knee.  The examiner also found that the Veteran's left knee had mild anterior instability.  An x-ray of the left knee showed status post ACL repair and osteoarthritis.  The Veteran was diagnosed with posttraumatic osteoarthritis of the left knee with status post ACL repair.   

A.  Post-operative Medial Instability of the Left Knee

The Veteran's post-operative medial instability of the left knee is rated as 20 percent disabling under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating greater than 20 percent for the Veteran's post-operative medial instability of the left knee is not warranted at any point pertinent to the current claim for increase.

The Board finds that the lay and medical evidence has demonstrated no more than moderate recurrent subluxation or lateral instability.  Specifically, the Veteran reported giving way of his left knee during a January 2002 VA examination.  The examiner found objective evidence of mild instability and mild subluxation of the left tibia.  The Veteran was noted to have 10 degrees varus laxity and left knee weakness of 4+.  During his November 2002 VA examination, the Veteran was found to have mild varus instability.  The examiner indicated that the Veteran had mild medial laxity of the left knee and also some laxity in the anterior movement.  In a March 2006 treatment session, the Veteran reported that sometimes, his left knee would give out.  The VA physician found that the Veteran had decreased knee stability.  During a July 2007 VA examination, although the Veteran complained of left knee instability, he was found to be stable in varus and valgus stress testing.  His Lachman and anterior drawer tests were positive.  During a February 2010 VA treatment session, there was no laxity of the bilateral knees found, and the Veteran had negative anterior drawer, McMurray's, and Lachman testing.  In March 2010, despite reports of buckling of the left knee, the Veteran had negative varus/valgus, Lachman, and anterior/posterior drawer.  There was pain on McMurray's testing.  In September 2010, the Veteran reported only occasional episodes of instability.  He was found to have stable varus/valgus and unstable anterior drawer/Lachman testing.  Finally, at his most recent VA examination in October 2010, the Veteran made no complaints regarding instability of the left knee.  The examiner found evidence of moderate left knee varus and also indicated that the Veteran had mild anterior instability of the left knee.           

Other than at the October 2010 VA examination where there was evidence of moderate left knee varus, the objective medical findings of record have consistently demonstrated that the Veteran has mild instability or subluxation.   At no time did any of the Veteran's medical providers indicate that the Veteran's instability of the left knee was considered to be severe.  Further, the Veteran has described the frequency of his episodes of left knee instability as "occasional" or as occurring "sometimes."  He has not complained of severe or frequent episodes of his left knee giving way.  Based on all of this evidence, the Board finds that the Veteran's left knee demonstrates no more than moderate subluxation or lateral instability, consistent with the currently assigned 20 percent rating.

In rendering the above-noted determinations, the Board has certainly considered the Veteran's assertions, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the October 2001 claim for increase, the Veteran's symptoms of instability have been so disabling to support assignment of a rating in excess of 20 percent for post-operative medial instability of the left knee.

Accordingly, the Board concludes there is no basis for staged rating of post-operative medial instability of the left knee, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching the conclusion to the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for left knee instability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Degenerative Arthritis of the Left Knee 

The Veteran's degenerative arthritis of the left knee is rated as 10 percent disabling under Diagnostic Code 5010, the diagnostic code for traumatic arthritis.  Traumatic arthritis is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.    

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260 and 5261). 
When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating greater than 10 percent for the Veteran's degenerative arthritis of the left knee is not warranted at any point pertinent to the current claim for increase.

As regards limitation of motion, the medical evidence shows that arthritis of the left knee has been manifested by extension to at least 10 degrees (as shown in a June 2010 private physical therapy report) and flexion to at least 95 degrees (as shown in a February 2010 VA treatment report).  The Veteran has consistently complained of pain in the left knee.  On VA examinations in July 2007 and October 2010, while joint function of the left knee was limited due to pain, fatigue, weakness, and lack of endurance, there was no additional limitation in range of motion of the left knee upon repetitive motion.  There is no lay or medical indication that the Veteran's left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, as to warrant the assignment of even the minimum 10 percent rating for the left knee under Diagnostic Code 5260.  Further, there is no lay or medical indication that the Veteran's left knee manifestations have ever been so disabling as to result in extension limited to 15 degrees, as to warrant the assignment of a higher 20 percent rating for the left knee under Diagnostic Code 5261.  

The Board emphasizes that, despite the Veteran's complaints of chronic pain, the 10 percent rating assigned for degenerative arthritis of the left knee appropriately compensates him for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  As noted, examination reports dated in July 2007 and October 2010 clearly reflect that the Veteran's range of motion has been affected by pain, fatigue, weakness, and lack of endurance, but there is no evidence that there was additional limitation in range of motion of the left knee upon repetitive motion.  The Veteran was able to accomplish right and left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began.  Simply put, there is no lay or medical indication that the Veteran's pain, fatigue, weakness, and lack of endurance have been so disabling to result in flexion limited to 30 degrees, or extension limited to 15 degrees-for a 20 percent rating under Diagnostic Codes 5260 and 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of any higher rating under Diagnostic Code 5260 or 5261.

Furthermore, as there is no evidence that the left knee disability involves any ankylosis, dislocated or removed cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under  Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

Also, the Veteran has already been assigned a separate, 20 percent rating for instability of the left knee, but as discussed above, the Board finds that the record presents no basis for assignment of a higher rating for instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  

In rendering the above-noted determinations, the Board has certainly considered the Veteran's assertions, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the October 2001 claim for increase, the Veteran's symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 10 percent for left knee arthritis under any applicable diagnostic code predicated on limitation of motion.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of degenerative arthritis of the left knee, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for left knee arthritis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 20 percent for post-operative medial instability of the left knee is denied.  

A rating in excess of 10 percent for degenerative arthritis of the left knee is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


